DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-8, prior arts do not teach or suggest the combination of the computing device of claim 1, in particular, a first conductor conductively connecting the wireless transceiver at a first end of the first conductor and the first antenna at a second end of the first conductor; a second antenna disposed at the second component; a second conductor connecting the wireless transceiver at a first end of the second conductor; and a flexible conductive member disposed within the hinge and having a first end fixedly connected to the first component at a second end of the second conductor, wherein in the open position of the second component, a second end of the flexible conductive member conductively contacts the second antenna, and wherein in the closed position of the second component, the second end of the flexible conductive member does not conductively contact the second antenna.



Re claims 13-15, prior arts do not teach or suggest the combination of the hinge assembly of claim 13, in particular, a first antenna to conductively connect to a second end of a first conductor of the computing device, a first end of the first conductor conductively connected to a wireless transceiver of the computing device; and a flexible conductive member having a first end to fixedly attach to a second end of a second conductor of the computing device, a first end of the second conductor conductively connected to the wireless transceiver, the flexible conductive member having a movably free second end selectively making conductive contact to a second antenna in correspondence with a rotatable position of the second component relative to the first component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841